 

Exhibit 10.3

 

EXECUTION COPY

EXHIBIT B

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of November 12, 2018 (as may be amended or
modified from time to time, this “Agreement”), is entered into by and between
AVENUE THERAPEUTICS, INC., a Delaware corporation (the “Borrower”), and INVAGEN
PHARMACEUTICALS INC., a New York corporation (the “Lender”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Stock Purchase and Merger Agreement,
dated as of the date hereof (as amended, supplemented or otherwise modified from
time to time, the “SPMA”; capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in the SPMA), by and among the Lender,
Madison Pharmaceuticals Inc. and the Borrower, pursuant to which the Lender
will, among other things, through a series of related transactions as set forth
therein, indirectly acquire all of the issued and outstanding capital stock of
the Borrower (the “Acquisition”); and

 

WHEREAS, the Lender has agreed to extend credit to the Borrower in an aggregate
amount not to exceed $3,000,000 upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

1.              Loans.

 

(a)            Subject to the satisfaction or waiver of the conditions precedent
set forth in Section 4 below, commencing on or after the date hereof and at any
time five (5) Business Days prior to the Maturity Date (as defined below), the
Borrower may borrow, and the Lender hereby commits to lend (any such loans
extended hereunder, a “Loan”), an aggregate principal amount of up to Three
Million Dollars ($3,000,000) by providing written notice to the Lender no less
than five (5) Business Days prior to the date of the borrowing, which notice
shall include (x) the amount of such borrowing, (y) the date of such borrowing
and (z) a description of the intended use of the proceeds of such borrowing that
demonstrates that such use is in accordance with the Borrower’s Business Plan
and Budget attached as Schedule 2.1 of the SPMA (the “Budget”); provided, that,
each such borrowing shall be in a minimum principal amount of $500,000 or any
larger multiple of $100,000. The Lender’s commitment under this Section 1(a)
shall terminate immediately and without further action (i) upon the making of
any Loan on the date thereof in respect of the amount thereof and (ii) in its
entirety five (5) Business Days prior to the Maturity Date. Any amount of the
Loans that is subsequently repaid or prepaid may not be reborrowed. The proceeds
of the Loans shall solely be applied by the Borrower in accordance with the
Budget.

 

 

 

 

(b)            The Lender is authorized to maintain a register (the “Register”)
to record the date and amount of Loans made by the Lender from time to time, the
amount of interest accruing from time to time and the date and amount of each
payment or prepayment of principal thereof, and any such recordation shall
constitute presumptive evidence of the accuracy of the information so recorded.
The Register shall include the name and address of the Lender, and any transfer
of a Loan shall not be effective unless recorded in the Register.

 

2.              Interest.

 

(a)             The outstanding principal amount of the Loans shall bear
interest from the date of the applicable borrowing at the rate per annum of
seven percent (7%), compounded quarterly on the last day of each fiscal quarter.
Interest shall be calculated on the basis of a year comprised of 360 days for
the actual number of days elapsed.

 

(b)            Accrued and unpaid interest on the Loans shall be payable on the
last day of each fiscal quarter; provided, that if such date is not a Business
Day, interest shall be payable on the next succeeding Business Day.

 

3.              Repayment of Loan.

 

(a)             The Borrower hereby unconditionally promises to pay to the
Lender, in lawful money of the United States of America and in immediately
available funds, the full outstanding principal amount of all the Loans,
together with accrued and unpaid interest thereon, no later than the earlier of
(i) the First Stage Closing Date and (ii) the date that is 30 days following the
termination of the SPMA (such earlier date, the “Maturity Date”).

 

(b)            (i) Voluntary prepayments of the outstanding principal amount of
the Loans, or interest accruing thereon, and (ii) voluntary reductions in the
commitment of the Lender to make Loans in accordance herewith through the
Maturity Date, shall be permitted at any time, on not less than three (3)
Business Days’ prior written notice to the Lender, and from time to time without
premium or penalty.

 

(c)             The Borrower shall pay all taxes or similar impositions or
tariffs (other than United States Federal and applicable state income taxes
payable by the Lender) owed or owing or asserted to be owed to any Governmental
Authority in respect of any payment of principal or interest or other amounts
due under this Agreement, the Guaranty (as defined below) or any related
agreement, document or writing. If required by such a Governmental Authority,
the Borrower shall pay any such taxes, impositions or tariffs directly to such
Governmental Authority and at the Lender’s request shall provide satisfactory
proof to the Lender of such payment. The Borrower shall indemnify the Lender for
and hold it harmless against the full amount of taxes or similar impositions of
tariffs, other than United States Federal and applicable state income taxes
payable by the Lender, imposed on or paid by the Lender or any affiliate of the
Lender in respect of any liability (including, without limitation, any taxes or
tariffs imposed or asserted by any Governmental Authority on amounts payable
under this Section 3(c), and penalties, interest and expenses) arising therefrom
or with respect thereto. This indemnification shall be made within ten (10)
Business Days from the date the Lender makes written demand therefor.

 

2

 

 

4.              Conditions Precedent.

 

(a)             The obligation of the Lender to make available the initial Loan
hereunder is subject to the Lender receiving (i) a counterpart of this Agreement
signed on behalf of each party hereto, (ii) a guaranty duly executed by Fortress
Biotech, Inc., a Delaware corporation (the “Guarantor”), in favor of the Lender
in substantially the form attached as Exhibit A hereto (the “Guaranty”), (iii)
evidence that the Borrower has obtained all necessary consents and approvals to
execute, deliver and perform this Agreement and to obtain the Loans from the
Lender and (iv) such other certifications, opinions, financial or other
information, approvals and documents as the Lender may have reasonably requested
at least one Business Day prior to the date of the proposed initial Loan, all in
form and substance satisfactory to the Lender.

 

(b)            The obligation of the Lender to make available any Loans
hereunder on or after the date hereof is subject to the following conditions
precedent having been complied with to the satisfaction of, or waived in writing
by, the Lender: (i) no Event of Default (as defined below) shall have occurred
and be continuing on and as of the date of making such Loan; (ii) the
representations and warranties contained in Section 5 below shall be true and
correct on and as of the date of making such Loan; (iii) no applicable law or
regulation or interpretation thereof by any Governmental Authority shall be in
effect which, in the reasonable opinion of the Lender or its counsel, would
materially restrict, prohibit or make it illegal for the Lender to make
available any portion of such Loan; (iv) no action or proceeding shall have been
instituted nor shall government action be threatened before any court or
Governmental Authority, nor shall any order, judgment or decree have been issued
or proposed to be issued by any court or Governmental Authority at the time of
such Loan to set aside, restrain, enjoin or prevent the completion and
consummation of this Agreement or the transactions contemplated hereby; and (v)
the Borrower shall have paid to the Lender the expenses referred to in Section
10(b) below, or, alternatively, the Lender shall have received instructions from
the Borrower to pay such expenses from the proceeds of the disbursement of such
Loan.

 

5.              Representations and Warranties. The Borrower hereby represents
and warrants to the Lender that on and as of the date hereof and as of the date
of making any Loan:

 

(a)            the Borrower is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of incorporation, and
has full corporate power and authority to enter into this Agreement and to carry
out the transactions contemplated hereby;

 

3

 

 

(b)            the execution and delivery by the Borrower of this Agreement and
the consummation by the Borrower of the transactions contemplated hereby have
been duly authorized by all necessary corporate action of the Borrower. This
Agreement has been duly executed and delivered by the Borrower and constitutes
the legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its terms, subject to the effect of bankruptcy,
insolvency, reorganization, moratorium or similar laws at the time in effect
affecting the rights of creditors generally and subject to the effects of
general principles of equity (regardless of whether considered in a proceeding
in law or equity);

 

(c)            the execution and delivery of this Agreement and the consummation
by the Borrower of the transactions contemplated hereby do not (i) contravene or
result in a default under the Borrower’s certificate of incorporation or bylaws,
(ii) contravene or result in a default under any contractual restriction or
Legal Requirements binding on the Borrower, (iii) require any filings,
approvals, consents or authorizations which have not been duly obtained or (iv)
result in the creation or imposition of any lien on the Borrower’s properties;

 

(d)            the Borrower is not an “investment company,” or an “affiliated
Person” of, or “promoter” or “principal underwriter” for, an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended;

 

(e)            no judgments, orders, writs or decrees are outstanding against
the Borrower, nor is there any pending or, to the best of the Borrower’s
knowledge, threatened litigation, contested claim, investigation, arbitration,
or governmental proceeding by or against the Borrower that (i) individually or
in the aggregate could reasonably be expected to have a Material Adverse Effect
or (ii) purports to affect the legality, validity or enforceability of this
Agreement or the consummation of the transactions contemplated hereby;

 

(f)             none of the written financial or other information relating to
the Borrower and provided by the Borrower to the Lender contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances under
which they were made;

 

(g)            the Borrower has filed all tax returns (Federal, state and local)
required to be filed and paid all taxes shown thereon to be due, including
interest and penalties, or, to the extent the Borrower is contesting in good
faith an assertion of liability based on such returns, has provided adequate
reserves for payment thereof in accordance with GAAP;

 

(h)            there are no conditions precedent to the effectiveness of this
Agreement that have not been satisfied or waived;

 

(i)             the Borrower has, independently and without reliance upon the
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement; and

 

4

 

 

(j)             the Borrower is, and upon the consummation of the transactions
contemplated under this Agreement will be, Solvent. As used in this Agreement,
“Solvent” means, with respect to any Person, as of any date of determination,
that (i) the amount of the “present fair saleable value” of the assets of such
Person will, as of such date, exceed the amount of all “liabilities of such
Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable Federal and state laws governing
determinations of the insolvency of debtors, (ii) the present fair saleable
value of the assets of such Person will, as of such date, be greater than the
amount that will be required to pay the liability of such Person on its debts as
such debts become absolute and matured, (iii) such Person will not have, as of
such date, an unreasonably small amount of capital with which to conduct its
business, and (iv) such Person will be able to pay its debts as they mature.

 

The Lender and the Borrower both acknowledge that the representations and
warranties contained in this Agreement shall survive the execution and delivery
of this Agreement.

 

6.              Affirmative Covenants. The Borrower covenants and agrees that,
until the date of the indefeasible payment in full in cash of all obligations
hereunder (other than the obligations that are intended to survive the
termination of this Agreement) and the termination of all commitments of the
Lender under this Agreement (such date, the “Termination Date”), the Borrower
will, unless the Lender shall otherwise consent in writing:

 

(a)            Corporate Existence. (i) Maintain its corporate existence, (ii)
qualify to transact business as a foreign corporation where the nature or extent
of its business or the ownership of its property requires it to be so qualified
and (iii) maintain in full force and effect all licenses, bonds, franchises,
leases and qualifications to do business, and all patents, trademarks,
copyrights, intellectual property, contracts and other rights and privileges
necessary to the conduct of its businesses or the performance of its obligations
under this Agreement.

 

(b)            Maintenance of Property. Keep all property useful, necessary and
material to its business in good working order and condition (ordinary wear and
tear excepted) as may be required or appropriate.

 

(c)            Taxes and other Claims. Pay and discharge when due all federal,
state and local tax assessments and other governmental charges and levies
imposed against the Borrower or any of its property; provided, however, that any
such tax assessment, charge or levy need not be paid if it is being contested,
in good faith, by appropriate proceedings diligently conducted and if an
adequate reserve or other appropriate provision shall have been made therefor to
the extent required in accordance with GAAP.

 

(d)            Legal Requirements. Comply with all applicable Legal
Requirements, including, without limitation, those relating to environmental
matters, employee matters (including the collection, payment and deposit of
employees’ income, unemployment and social security taxes) and with respect to
pension liabilities.

 

5

 

 

(e)            Books and Records. Maintain adequate books and records
(including, without limitation, computer printouts and programs) in accordance
with GAAP.

 

(f)             Inspection Rights. At any reasonable time and from time to time
upon reasonable notice, (i) permit or arrange for the Lender and its agents and
representatives to examine and make copies of and abstracts from the records and
books of account of, and the properties of, the Borrower, and (ii) permit or
arrange for the Lender and its agents and representatives to discuss the
affairs, finances and accounts of the Borrower with the Borrower and its
officers, directors and accountants.

 

(g)            Notice of Event of Default, Violations, etc. Furnish to the
Lender as soon as possible, and in any event within five (5) Business Days after
the Borrower or the Guarantor (i) becomes aware that an Event of Default or any
event or condition that, with the passage of time and/or the giving of notice,
would become an Event of Default has occurred, written notice specifying the
nature and extent thereof and the corrective action (if any) taken or proposed
to be taken with respect thereto; or (ii) receives or produces any (A) financial
statement, budget or other financial report or information pursuant to its
bylaws or (B) other notice of any event, occurrence or other act that has or
could reasonably result in a Material Adverse Effect.

 

(h)            Further Assurances. Upon the request of the Lender, duly execute
and deliver, or cause to be duly executed and delivered, to the Lender such
further instruments and do and cause to be done such further acts as may be
necessary or advisable in the reasonable opinion of the Lender to carry out the
intent and purpose of the express provisions of this Agreement and the Guaranty.

 

7.              Negative Covenants. The Borrower covenants and agrees that,
until the Termination Date, the Borrower will not, without the prior written
consent of the Lender:

 

(a)            Consolidation and Merger. Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation (other than
pursuant to the SPMA), or agree to do any of the foregoing at any future time.

 

(b)            Corporate Changes, etc. Other than in accordance with the SPMA,
amend, alter or modify its certification of incorporation or bylaws or its
corporate or capital structure or status in a manner adverse to the Lender.

 

(c)            Change of Business. Make any material change in the nature of its
business as carried on at the date hereof or enter into any new type of business
outside the pharmaceutical industry.

 

(d)            Sales, etc. of Assets. Except to the extent expressly permitted
under this Agreement or the SPMA, directly or indirectly sell, lease, transfer,
assign or otherwise dispose of all or substantially all of its assets.

 

6

 

 

(e)            Indebtedness. Create, assume, guaranty, incur or otherwise become
or remain directly or indirectly liable with respect to any indebtedness for
borrowed money.

 

(f)             Liens. (i) Create or suffer to exist any lien on any ownership
interest in the Borrower or (ii) enter into any agreement prohibiting the
creation or assumption of any lien upon any of its properties or assets, whether
now owned or hereafter acquired.

 

8.              Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default”:

 

(a)            failure of the Borrower to pay any principal, interest or other
amount due under this Agreement when due, whether at stated maturity, by
declaration, acceleration, demand or otherwise;

 

(b)            any representation or warranty made by the Borrower to the Lender
herein shall fail to be true and correct in all material respects when made;

 

(c)            failure of the Borrower to perform or observe any other term,
covenant or agreement to be performed or observed by it pursuant to this
Agreement, and such failure shall continue unremedied for thirty (30) days after
written notice thereof from the Lender;

 

(d)            (i) the Borrower institutes or consents to the institution of any
proceeding under Title 11 of the United States Code entitled “Bankruptcy” (as
now and hereinafter in effect, or any successor thereto, the “Bankruptcy Code”)
or any other applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, whether in the United States or any other applicable
jurisdiction (collectively, the “Debtor Relief Laws”), or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, administrator or
similar officer for the Borrower or for all or substantially all of its
property; (ii) any receiver, trustee, custodian, conservator, liquidator,
administrator or similar officer is appointed without the application or consent
of the Borrower and the appointment continues undischarged or unstayed for
thirty (30) calendar days; (iii) any proceeding under any Debtor Relief Law
relating to the Borrower or to all or substantially all of its property is
instituted without the consent of the Borrower and continues undismissed or
unstayed for thirty (30) calendar days, or an order for relief is entered in any
such proceeding; or (iv) the Borrower becomes insolvent or shall generally be
unable to pay its debts as they fall due;

 

(e)            the Borrower shall challenge, or institute any proceedings to
challenge, the validity, binding effect or enforceability of this Agreement or
any endorsement of this Agreement or any other obligation to the Lender; or

 

7

 

 

(f)             any representation or warranty made by the Guarantor in the
Guaranty shall be incorrect in any material respect on the date as of which
made.

 

9.              Remedies. Upon the occurrence of any Event of Default specified
in Section 8(d) above, the principal amount of the Loan and any accrued and
unpaid interest thereon shall become immediately due and payable, without
presentment, demand, notice, protest or other requirements of any kind (all of
which are hereby expressly waived by the Borrower). Upon the occurrence and
during the continuance of any other Event of Default, the Lender may, by written
notice to the Borrower, declare the principal amount of the Loan and any accrued
and unpaid interest thereon to be due and payable, and the principal amount of
the Loan and any accrued and unpaid interest thereon shall thereupon immediately
become due and payable without presentment, further notice, protest or other
requirements of any kind (all of which are hereby expressly waived by the
Borrower).

 

10.            Miscellaneous.

 

(a)            Incorporation by Reference. This Agreement shall be subject to
the provisions of Section 12.1 (Entire Agreement), Section 12.6 (Severability),
Section 12.10 (Specific Performance), Section 12.11 (Submission to
Jurisdiction), Section 12.12 (Waiver of Jury Trial) and Section 12.16
(Interpretation) of the SPMA, each of which is incorporated by reference herein.

 

(b)            Indemnity; Transaction Costs. The Borrower agrees to indemnify
the Lender against any losses, taxes, claims, damages and liabilities and
related expenses, including reasonable and documented attorneys’ fees and
expenses, incurred by the Lender arising out of or in connection with or as a
result of the transactions contemplated by this Agreement and the Guaranty,
except to the extent that any such losses, taxes, claims, damages, liabilities
or expenses results from the gross negligence or willful misconduct of the
Lender. In particular, the Borrower promises to pay all costs and expenses,
including reasonable attorneys’ fees and expenses, incurred in connection with
the collection and enforcement of this Agreement and the Guaranty.

 

(c)            Modifications, Etc. Any amendment or modification to this
Agreement, including this undertaking itself, any waiver of any provision of
this Agreement and any consent to any departure by the Borrower therefrom shall
only be valid if effected by an instrument or instruments in writing signed by
the Lender and, in the case of any such amendment or modification, the Borrower,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. Without limiting the generality of
the foregoing, the making of any Loan hereunder shall not be construed as a
waiver of any Event of Default, regardless of whether the Lender may have had
notice or knowledge of such Event of Default at the time. The parties agree that
they jointly negotiated and prepared this Agreement and this Agreement will not
be construed against any party on the grounds that such party prepared or
drafted the same.

 

8

 

 

(d)            Notices. Notices will be deemed to have been received (a) upon
receipt of a registered letter, (b) three (3) Business Days following proper
deposit with an internationally recognized express overnight delivery service,
(c) in the case of transmission by email, as of the date so transmitted (or if
so transmitted after normal business hours at the place of the recipient, on the
Business Day following such transmission), or (d) in the case of transmission by
email, upon confirmation of a facsimile transmission (or if so transmitted after
normal business hours at the place of the recipient, on the Business Day
following such confirmation):

 

If to the Borrower:

 

Avenue Therapeutics, Inc.

2 Gansevoort Street, 9th Floor

New York, NY 10014

Attn: Dr. Lucy Lu, M.D.

Email: llu@avenuetx.com

 

with a copy (which shall not constitute notice) to:

 

Alston & Bird LLP

90 Park Avenue, 12th Floor

New York, NY 10016

Attn: Mark F. McElreath, Esq.

Email: mark.mcelreath@alston.com

 

If to the Lender:

 

InvaGen Pharmaceuticals Inc.

Site B, 7 Oser Ave.

Hauppauge, NY 11788

c/o

A.S. Kumar, Esq.

Global General Counsel

Cipla Ltd.

Cipla House, Peninsula Business Park,

Ganapatrao Kadam Marg, Lower Parel West,

Mumbai, Maharashtra 400013, India

Email: as.kumar@cipla.com and cosecretary@cipla.com

 

with a copy (which shall not constitute notice) to:

 

InvaGen Pharmaceuticals Inc.

Site B, 7 Oser Ave.

Hauppauge, NY 11788

c/o

Nishant Saxena

Global Chief Strategy Officer

Cipla Ltd.

Cipla House, Peninsula Business Park,

Ganapatrao Kadam Marg, Lower Parel West,

Mumbai, Maharashtra 400013, India

Email: nishant.saxena@cipla.com

 

9

 

  

with a copy (which shall not constitute notice) to:

 

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, NY 10004-1482

Attn: Kenneth A. Lefkowitz

Email: ken.lefkowitz@hugheshubbard.com

 

or to such other address as may be hereafter communicated in writing by the
parties in a notice given in accordance with this Section 10(d).

 

(e)            Binding on Successors, Transferees and Assigns; Assignment. This
Agreement shall be binding upon the Borrower and its successors, transferees and
assigns and shall inure to the benefit of and be enforceable by the Lender and
its successors, transferees and assigns; provided, however, that the Borrower
may not assign any of its obligations hereunder without the prior written
consent of the Lender (and any such assignment without such consent shall be
null and void ab initio). The Lender may assign its rights and obligations
hereunder to any other Person upon written notice to, but without the consent
of, the Borrower.

 

(f)             Right to Set-Off. Upon the occurrence and during the continuance
of any Event of Default, the Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to setoff and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Lender to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement, irrespective of
whether the Lender shall have made any demand under this Agreement or the
Guaranty. The Lender agrees promptly to notify the Borrower after any such
set-off and application made by the Lender; provided, that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Lender under this Section 10(f) are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which the
Lender may have.

 

(g)            Governing Law. This Agreement and any claims or causes of action
pursuant to it shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard for its principles of conflict of laws.
The Borrower acknowledges and agrees that it has received full and sufficient
consideration for this provision (and each other provision of each other credit
document to which it is a party) and that this provision is a material
inducement for the Lender entering into this Agreement and the Guaranty.

 

10

 

 

(h)            Counterparts; Facsimile Signature. This Agreement and any
amendments, waivers, consents or supplements hereto or in connection herewith
may be executed in one (1) or more counterparts, by original or facsimile (or
other such electronically transmitted) signature, each of which will be deemed
an original, but all of which will constitute one and the same instrument.

 

(i)             Rights Cumulative. All rights and remedies of each of the
parties under this Agreement will be cumulative, and the exercise of one or more
rights or remedies will not preclude the exercise of any other right or remedy
available under this Agreement or applicable Legal Requirements.

 

(j)             No Waiver. No failure on the part of the Lender to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right. The Lender
shall have all remedies available at law or equity, including without
limitation, the remedy of specific performance for any breach of any provision
hereof. No notice to or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of the Lender to any other or
further action in any circumstances without notice or demand.

 

(k)            Waiver of Certain Claims. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST THE
LENDER ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY INSTRUMENT
CONTEMPLATED HEREBY.

 

(l)             No Third Party Beneficiaries. This Agreement is entered into for
the sole benefit of the Borrower and the Lender; no other Person shall be
entitled to enforce any provision hereof or otherwise be a third party
beneficiary hereunder.

 

(m)           Setoff; Reinstatement. All payments to be made hereunder by the
Borrower shall be made without offset, setoff or deduction of any kind. To the
extent that the Borrower makes a payment or payments to the Lender and such
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any Debtor Relief Law, state or
Federal law, common law or equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made.

 

11

 

 

(n)            Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

(o)            Effectiveness; Time. This Agreement shall become effective when
it shall have been executed by the parties hereto and the Lender shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the parties hereto, and thereafter shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Time is of the essence with respect to the Borrower’s payment and other
obligations under this Agreement.

 

[Signature page follows.]

 

12

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 



  BORROWER:       AVENUE THERAPEUTICS, INC.       By: /s/ Lucy Lu     Name: Lucy
Lu     Title: CEO

 

[Signature Page to Credit Agreement]

 

 

 

 

  LENDER:       INVAGEN PHARMACEUTICALS INC.       By: /s/ Deepak Agarwal    
Name: Deepak Agarwal     Title: CFO

 

[Signature Page to Credit Agreement]

 

 

 

 

EXHIBIT A

 

GUARANTY

 

[See attached.]

 

[Exhibit A to Credit Agreement]

 

 

 

